Title: To John Adams from William Tudor, Jr., 6 December 1819
From: Tudor, William, Jr.
To: Adams, John


				
					Dear & Most venerable sir,
					Boston December 6th. 1819
				
				I received yesterday your kind letter of the 1st instant—Notwithstanding the great weight attached to your name and which each party would be eager to place in their own scale, I am ready to agree that it is most unreasonable to wish to involve you in the subaltern quarrels of our time, when you bore the heat & burden of the day half a century since, in questions of far different magnitude. I hope you will have entire confidence that I shall never publish any thing from you without your explicit consent. I appreciate too highly the honour of receiving & the singular value of your letters to risk losing the advantage by any indiscretion.The meeting on Friday at the State House consisted of about six hundred persons, and was highly respectable on other grounds than that of numbers—several leading men of both parties, from country as well as town, were present. Individuals of opposite opinions seem to have met on the occasion, and acted together with as little reserve as could have been expected. The only dissentient I have met with is Mr Austin (Honestus) who met me a day or two afterwards highly excited against his friends, Prince, Eustis, &c. for being such miserable dupes & sycophants, as he called them. I told him, that in part of his surmises as to the origin of this meeting in this town, he was assuredly mistaken, as much as the people at the South were in attributing it to any particular concert or combination—It was a spontaneous feeling produced by the same causes at the same moment in different places. I have not consulted the newspapers generally, but I see that the Richmond Inquirer is on the side of slavery, and Niles’s Register against it.I feel Sir, the difficulties you apprehended in my work—the difference between digging into documents to ascertain facts, or relating them from having been an actual observer is as great as that between crawling & flying. All my valuable materials will be taken from you, & without your admirable letters, I venture to say the life of Otis never could have been written. With their powerful aid, I hope to be able to do something towards making his life known, and also those of the other Massachusetts patriots you have named. It is with me a favourite object to vindicate the claims of this State in producing the revolution. It is a glorious patrimony, that had been so long neglected, that it had almost got into abeyance.  If I was writing a treatise to shew the superiority of mind over matter, the soul over its tenement, I think it would afford a striking example, to contrast the vivacity & energy of what you dictate, with your signature; the spirit is firm and unimpaired though the hand vibrates. I hope my inclination to receive your letters and the great privilege I conceive it to be, will not make me indiscreet in troubling you too often. But your indulgence will embolden me to apply to  you for information, whenever I am embarrassed for the want of it.With the highest respect, / I am your much obliged Sevt
				
					W. Tudor.
				
				
			